UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7974



RAYMOND OUTLER,

                                           Petitioner - Appellant,

          versus


JOYCE K. CONLEY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-99-213)


Submitted:   April 9, 2002                 Decided:   June 13, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Outler, Appellant Pro Se. Rebecca A. Betts, United States
Attorney, Michael Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Raymond Outler appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.       We have reviewed

the   record   and   the   district   court’s   opinion   accepting   the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we grant Outler’s motion to proceed on appeal

in forma pauperis and affirm on the reasoning of the district

court.   See Outler v. Conley, No. CA-99-213 (S.D.W. Va. Nov. 7,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                      2